                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL R. COOPER,

                         Plaintiff,
      v.                                          Case No. 18-cv-407-pp

LADONNA JONES,
and JOHN AND JANE DOES,

                        Defendants.
______________________________________________________________________________

   ORDER DENYING PLAINTIFF’S MOTIONS FOR SUMMARY JUDGEMNT
 (DKT. NOS. 27, 44), GRANTING PLAINTIFF’S REQUEST TO DISMISS DOE
   DEFENDANTS (DKT. NO. 45), GRANTING DEFENDANT’S MOTION FOR
       SUMMARY JUDGMENT (DKT. NO. 34) AND DISMISSING CASE
______________________________________________________________________________

      The plaintiff is a Wisconsin state inmate representing himself. Magistrate

Judge William E. Duffin, the judge assigned when the plaintiff filed his

amended complaint, screened the amended complaint and allowed the plaintiff

to proceed against defendant Ladonna Jones (identified at that time as L.

Johnson) on a claim that she retaliated against him and against John or Jane

Doe defendants on claims related to withholding his mail. Dkt. No. 12 at 12–

13. The plaintiff filed a motion for summary judgment well before the deadline,

dkt. no. 27, and another motion after the deadline,1 dkt. no. 44. Defendant

Jones also moved for summary judgment. Dkt. No. 34.



1
 This court set a deadline of July 22, 2019 for filing dispositive motions. Dkt.
No. 22. The plaintiff filed his second summary judgment motion on August 7,
2019—over two weeks after that deadline. Dkt. No. 44. The court could strike
the motion as untimely. But the court notes that even though the defendant
responded to the plantiff’s first motion for summary judgment, the plaintiff
                                        1
I.    Procedural History—the Doe Defendants

      The amended complaint named John/Jane Doe correctional officers.

Dkt. No. 9 at 1. In his screening order, Judge Duffin allowed the plaintiff to

proceed against the Doe defendants for “specific alleged violations of his First

Amendment rights,” having to do with the plaintiff’s claim that the Doe

defendants held his mail for over a month, preventing his family from getting

the mail he was trying to send. Dkt. No. 12 at 5-6. In the screening order,

Judge Duffin told the plaintiff that he would “need to find out the names of the

Doe defendants and then file a motion to substitute them for the Doe

placeholder.” Id.

      Judge Duffin issued that order on November 7, 2018. Id. This court set a

discovery deadline of June 20, 2019. Dkt. No. 22. The plaintiff asked Judge

Duffin to reconsider Judge Duffin’s dismissal of some of his claims. Dkt. No.

13. He also sought leave to amend the complaint regarding his retaliation claim

and to change a name of one of the actors from Lt. Carrol to Lt. Stadler, dkt.

no. 23, as well as a request to add information to his claim against defendant

Jones, dkt. no. 24. In the second motion, the plaintiff acknowledged that he’d

received discovery and inspected it and acknowledged that Judge Duffin had



didn’t file a reply in support of his motion. A review of the contents of the
second motion indicates that the plaintiff may have meant for this second
motion to function as a reply brief. The defendant has responded to the
“Supplemental Proposed Findings of Fact” (Dkt. No. 47) that the plaintiff filed
along with the second motion. Dkt. No. 50. The court will not strike the second
motion, but will treat it as a reply brief, and will consider it and the facts filed
with it (to the extent they are supported by admissible evidence) along with the
plaintiff’s first summary judgment motion.
                                         2
instructed him to use discovery to learn the names of the Doe defendants and

file a motion to substitute their names for the “Doe” placeholders. Dkt. No. 24

at 1, 3. The plaintiff filed these motions in March, months before the deadline

for completing discovery. He also filed, months before the discovery deadline, a

request for guidance when the court didn’t rule on the other motions right

away. Dkt. No. 26. In none of these motions did he identify the Doe defendants

or ask to substitute their names.

      The court denied those motions, explaining that (1) the plaintiff had

failed to comply with Civil Local Rule 15, which requires a party seeking to

amend a pleading to include the proposed amended pleading with the motion

and (2) some of the information the plaintiff wanted to present in an amended

complaint (such as the names of witnesses) wasn’t necessary. Dkt. No. 33 at 3–

4. The court also explained the process for filing a motion for leave to file an

amended complaint. Id. at 4-5. The plaintiff never did so.

      Despite filing his motion for summary judgment more than a month

before the discovery deadline closed, and more than two months before the

summary judgment deadline, the plaintiff did not address his claim against the

Does or identify them. Dkt. Nos. 27, 28.

      In the second summary judgment he filed on August 7, 2019 (which the

court construes as a reply brief in support of his original motion), the plaintiff

did address the Doe defendants. He asked the court to “dismiss without

prejudice Defendant(s) John/Jane Does and those claims against those




                                         3
defendants.” Dkt. No. 45 at 1. The court will grant that request, and will

dismiss the Doe defendants.

II.   Facts

      The plaintiff has been incarcerated at the Milwaukee County Jail on

several occasions. Dkt. No. 36 at ¶13. Relative to this case, the plaintiff was

incarcerated at the jail from February 22, 2017 to October 19, 2018. Id.; see

also Dkt. No. 47 at ¶1. The defendant worked as a corrections officer (“CO”) at

the jail during this time. Dkt. No. 36 at ¶14. The defendant says that she does

not recall the plaintiff. Id. at ¶15.

      Candice Anderson, who is not a defendant, started working in the jail in

February 2017 and began operating her own housing unit in April 2017 after

going through training. Id. at ¶22. James Novotny, who is also not a defendant,

is a lieutenant in the Internal Affairs Department at the Milwaukee County

Sheriff’s Department. Id. at ¶25. Brian Stadler, also not a defendant, worked as

a lieutenant in Jail during the relevant time. Id. at ¶26.

      A.      Background Information

      Inmates get a copy of the Inmate Handbook after being booked into the

jail. Id. at ¶29. The handbook provides general housing unit rules and

identifies the types of discipline officials can impose if an inmate fails to follow

jail rules. Id. at ¶30. The handbook includes each existing rule, “so that

inmates are well aware of what is expected of them.” Id. at ¶31. Officials also

post the pod rules on the walls of each pod and verbally inform inmates of their




                                          4
expectations, more than once, during their shifts.2 Id. at ¶32. Failure to obey a

direct order given by an officer, whether an order to clean a cell or any other

order, is a Category I minor rule violation that “is subject to an in-pod lock-in

for up to 23 hours within the inmate’s cell.” Id. at ¶41.

      The handbook also includes a section about grievances. Id. at ¶34.

Inmates file grievances against officers almost daily. Id. at ¶33. In June 2017,

the time the incident underlying this lawsuit took place, inmates could turn in

their grievances to officers or directly to supervisors. Id. at ¶51; see also Dkt.

No. 47 at ¶44.

      The defendant was assigned to work first shift on Friday, June 23, 2017

and Saturday, June 24, 2017. Dkt. No. 36 at ¶36. She worked as a field

training officer in pod 5C, training CO Marla Hall (not a defendant). Id. First

shift is from approximately 6:00 a.m. to approximately 2:30 p.m. Id. at ¶37.

Pod 5C is a general housing unit for inmates who are presumed to be staying

at the jail for a longer length of time and who do not have any type of mail

restriction. Id. ¶40.

      During first shift, officers attend roll call when they arrive. Id. at ¶ 42.

They then go to their assigned areas where the third shift officers debrief them

on any incidents worth noting. Id. The officers then begin their shift tasks,



2In his response to the defendant’s proposed findings of fact, the plaintiff
disputed this fact, asserting that he didn’t receive a handbook, that there were
no pod rules posted on the pod walls and that officers did not communicate
verbal expectations. Dkt. No. 46 at ¶¶30–32. He also stated in his
supplemental findings of fact that he never received a handbook. Dkt. No. 47 at
¶45. The plaintiff did not present any evidence supporting these assertions.
                                         5
which, in general time order, are: 1) conduct a body count of each inmate; 2)

check that the cell doors are locked; 3) open the pod around 6:45 a.m., which

includes instructing inmates to wake up, get dressed, turn on their lights, and

line up outside their cells so officers can conduct an official wristband check;3

4) relay the housing unit rules (including no fighting and general inmate

expectations); 5) conduct breakfast service and allow inmates to eat in the

dayroom; 6) order inmates back into their cells after breakfast to clean their

cells; 7) re-open the dayroom for inmates to engage in conversation, watch

television, and access the telephones;4 8) conduct scheduled cell inspections

every 30 minutes; and 9) conduct at least one or two random cell inspections.

Id. at ¶43.

      On first shift, the day room is typically closed while medication is

distributed to inmates, during the officer’s break around 11:00 a.m., and again

before the 2:30 p.m. shift completion. Id. at ¶46. First shift officers are also

expected to distribute mail to the inmates while the dayroom is open. Id. at

¶47. If the officers do not distribute mail during first shift, they alert their

supervisors and the second shift officers. Id. at ¶48.

      As the jail receives mail, employees review it for contraband and give it to

third shift officers to enter into each inmate’s file. Id. at ¶52. The plaintiff did



3 A wristband check involves inspecting each inmate’s wristband to ensure that
the photo on the wristband matches the inmate. Dkt. No. 46 at ¶44. Officers
also make sure that “every inmate is clothed, beds are made, etc.” Id.

4 The dayroom is a large room filled with numerous tables and chairs,
telephones and televisions. Dkt. No. 36 at ¶45.
                                          6
not have any mail entered for him from June 15 through July 13, 2017, which

means that the post office did not deliver any mail to the Jail addressed to the

plaintiff. Id. at ¶53.

             1.     June 23–25, 2017

      On June 23, 2017, breakfast service ended at approximately 7:57 a.m.

and cell cleaning began around 7:59 a.m. Id. at ¶57. There is no reference in

the jail log as to whether or when mail was distributed to inmates during first

shift on June 23. Id. at ¶58. There’s also no record that a supervisor was

informed about the mail not being distributed. Dkt. No. 47 at ¶50. However,

the jail log contains an 8:09 p.m. entry that employees distributed the mail to

the inmates in pod 5C. Dkt. No. 36 at ¶62.

      At his deposition, the plaintiff testified that he saw mail on the CO desk

at around 9:00 a.m. on June 23, 2017. Id. at ¶102. He questioned the

defendant as to why she wasn’t distributing the mail. Id.; Dkt. No. 47 at ¶3.

The defendant told the plaintiff to get away from the desk and that she would

distribute the mail “when [she felt] like it.” Dkt. No. 47 at ¶4. The plaintiff says

that the defendant also told CO Hall (not a defendant), “You don’t have to pass

out the mail just because ‘they’ want you to.” Id. at ¶5.

      The plaintiff immediately asked for a grievance form. Dkt. No. 36 at

¶103. The plaintiff says that the defendant would not give him a form. Dkt. No.

47 at ¶7. During second shift, the plaintiff asked CO Cole (not a defendant) for

two grievance forms and told Cole that he intended to file a grievance against




                                         7
the defendant for not passing out the mail. Id. at ¶¶8–9. Cole was the one to

pass out the mail during second shift. Id. at ¶10.

      The plaintiff admitted he was not harmed by not having the mail passed

out on first shift. Dkt. No. 36 at ¶104. He didn’t know if the June 23, 2017 mail

contained any mail for him and he had no knowledge that he would be

receiving mail from any particular person that day. Id. at ¶¶105–106. When

employees did pass out the mail during second shift, there was no mail from

outside the prison for the plaintiff. Id. at ¶107.

      On June 23, 2017, the plaintiff filed a grievance concerning the

defendant; in the box for “Date/Time Submitted:,” someone wrote “6.23.17

p.m.” Id. at ¶60; see also Dkt. No. 41-2 at 1. This grievance alleged that the

defendant, who was training another officer, refused to pass out the inmates’

mail despite it being brought in with her on her shift. Dkt. No. 36 at ¶61; Dkt.

No. 41-2 at 1. The plaintiff says that he placed “both grievances against [the

defendant]” in the cell door; one was retuned as a copy for him with the initials

of the staff member who picked it up. Dkt. No. 47 at ¶11.

      The plaintiff says that the next day, June 24, 2017, he noticed the

defendant and Hall preparing for first shift. Id. at ¶12. Upon opening all the cell

doors, the officers conducted wristband checks. Id. at ¶13. The plaintiff says

that after breakfast, the defendant walked up to his cell (which he was

occupying) and closed the door. Id. at ¶14. He explains that thirty to forty-five

minutes later, the plaintiff noticed other inmates in the dayroom and recreation




                                          8
areas. Id. at ¶15. An unidentified inmate asked the defendant to open the

plaintiff’s cell door at the plaintiff’s request. Id. at ¶16.

      The defendant says that what happened on June 24, 2017 is that the

plaintiff received an in-pod lock-in at around 8:20 a.m. for disobeying an order

to clean his cell. Dkt. No. 36 at ¶63. The plaintiff claims he did not violate a jail

rule of an order from the defendant or Hall and that he didn’t know that the jail

rules required him to clean his cell each morning. Id. at ¶¶109–110. The

defendant does not recall if she specifically ordered the plaintiff to lock into his

cell or if Hall did so. Id. at ¶64. She also admits that she can’t recall if the

plaintiff’s cell was dirty prior to the room confinement. Dkt. No. 47 at ¶46. Jail

logs indicate that officers ordered two inmates to lock into their cells for a

twenty-three-hour minor rule violation for “refusing to cell clean.” Dkt. No. 36

at ¶65. According to the minor disciplinary entry for the plaintiff from June 24,

he began his twenty-three-hour lock-in at 8:23 a.m., so he was scheduled to be

released at 7:23 a.m. on June 25, 2017. Id. at ¶68. It’s impossible to determine

which officer wrote the June 24 report because of a data conversion fail that

occurred when the jail switched record systems.5 Id. at ¶69.

      At some point—it isn’t clear when—the plaintiff says a lieutenant came

into the housing unit and “began engaging in jolly communication with” the



5 In June 2017, the jail utilized a system called CJIS. Dkt. No. 36 at ¶54. In
December 2017, the jail switched to a new system called CMS. Not all
information converted. “CNV” notations on some jail documents signifies a data
conversion fail. Data in the old CJIS system is now unavailable. Id. That “CNV”
notation is in the spot where the reporting officer’s name should be on the
disciplinary report. Dkt. No. 41-3 at 1.
                                            9
defendant. Dkt. No. 47 at ¶18. The plaintiff says he called out to the lieutenant

but was ignored. Id. at ¶19. Sometime in the day, the defendant and Hall

approached the plaintiff’s cell and asked him if he wanted a food tray. Dkt. No.

47 at ¶20. The plaintiff told the defendant he wanted to speak to a supervisor,

and, according to the plaintiff, the defendant slammed his cell door and stated,

“Good luck with that.” Id. at ¶¶21–22. At his deposition, the plaintiff testified

that he did not know why he was being locked in on June 24, 2017 until he

asked the second-shift housing officer, CO Anderson, for an explanation later

that day. Dkt. No. 36 at ¶111. The plaintiff asked Anderson to speak with a

supervisor, and she assured him that she would contact the lieutenant. Dkt.

No. 47 at ¶27. The plaintiff says that he observed Anderson speaking with

Lieutenant Stadler at the officers’ desk. Id. at ¶28.

      The defendant also worked in pod 5C on June 25, 2017; this time, she

was field training Hall during the first shift. Dkt. No. 36 at ¶70. The plaintiff

again saw the defendant and Hall preparing for first shift that morning. Dkt.

No. 47 at ¶31. The plaintiff says that his cell door never opened “even though

[his] 23 hour room confinement was over.” Id. at ¶32. In the amended

complaint, the plaintiff alleged that he was locked in for twenty-nine hours,

dkt. no. 9 at 5; if the plaintiff was locked in for twenty-nine hours, he would

have been released around 1:23 p.m. on the 25th.

      On June 27, 2017, the plaintiff filed an inmate grievance about the lock-

in, arguing that the defendant had locked him in in retaliation for filing a

grievance about her failure to deliver mail. Dkt. No. 47 at ¶36; Dkt. No. 41-2 at


                                         10
4. In this grievance, the plaintiff asserted that he had been locked in from 7:00

a.m. on June 24, 2017 through 6:00 p.m. on June 25, 2017—thirty-five hours.

Dkt. No. 41-2 at 4. The plaintiff was told that the defendant would be given the

opportunity to respond to his grievance.6 Dkt. No. 47 at ¶37.

             2.    Lieutenant Stadler

      Lieutenant Stadler worked as the second shift lieutenant in charge of the

fifth and sixth floors of the jail on both June 24 and June 25, 2017. Dkt. No.

36 at ¶71. Specifically, Stadler was the lieutenant in charge of the fifth floor on

June 24, 2017 (second shift) and June 25, 2017 (from 10:00 a.m. to 2:00 p.m.).

Id. at ¶73. If any inmate, including the plaintiff, had complained about being

unjustly locked in his cell, Stadler would have reviewed the computer system to

determine why the inmate was locked in and communicated the reason to the

inmate. Id. at ¶72. Stadler’s review of the plaintiff’s lock-in showed that it

complied with the jail’s rules and procedures. Id. at ¶74. Because Stadler

found that the plaintiff’s lock-in was justified (because he “disobeyed a verbal

order of an officer, in direct violation of Rule 111 of the Jail”), he would have

had no reason to alert his captain for investigation by Internal Affairs. Id. at

¶¶75–76.

      Stadler says he has never told an inmate that another officer retaliated

against him, or told an officer that a fellow officer retaliated against an inmate.



6
 The plaintiff describes conversations he had with other jail staff, letters he
sent to the jail administration and responses he received, regarding the
defendant having an opportunity to respond. Dkt. No. 47 at ¶¶38-42. Those
communications are not relevant to the plaintiff’s claim.
                                         11
Id. at ¶¶89–90. The plaintiff says Stadler told another officer (Anderson), who in

turn told the plaintiff, that the defendant had retaliated against the plaintiff.

Dkt. No. 46 at ¶89; Dkt. No. 30 at ¶4. Stadler says, though, that he would have

no way of knowing that an inmate filed a grievance against another officer

unless the inmate gave that grievance to him. Dkt. No. 36 at ¶91. And Stadtler

says that if any grievance had been turned in to him, he would not have told

the subject officer about the substance of that grievance. Id. at ¶92.

             3.    CO Anderson

      CO Anderson did not work on Friday, June 23, 2017 and was scheduled

to work second shift on Saturday, June 24, 2017. Id. at ¶¶38–39. Because first

and second shift officers’ interactions overlap for only about thirty minutes,

which includes roll call, id. at ¶78, Anderson would not have communicated

with first shift officers beyond debriefing (which lasts five to ten minutes), id. at

¶79. The defendant never told Anderson that she retaliated against an inmate

for writing a grievance about her. Id. at ¶80. If the defendant had done so,

Anderson would have alerted a supervisor. Id. at ¶81. Anderson would not be

privy to any grievances that the defendant reviewed unless she told Anderson.

Id. at ¶82. Their shifts did not overlap enough for Anderson to observe the

defendants’ activities. Id.

      If an inmate made a complaint to Anderson, whether about another

officer or any other issue the inmate might be having, she would direct him to

write a grievance so that a supervisor could review his concern. Id. at ¶83. If

the inmate’s complaint was that he’d been unjustly locked in his cell, she, like


                                         12
Stadler, would review the computer system for the reason for the lock-in. Id. at

¶84. If the inmate was dissatisfied with Anderson’s response, she would tell

him to file a grievance so a supervisor could review his concerns. Id. at ¶85.

Anderson says she never told any inmate that an officer retaliated against him,

id. at ¶86, though the plaintiff says she did, dkt. no. 46 at ¶86; dkt. no. 30 at

¶4. According to the plaintiff’s deposition testimony, Anderson told him “that

Lieutenant Stadler said [the defendant] must have seen the grievance I wrote

on her and retaliated.” Dkt. No. 36 at ¶114.

      Anderson points out that she would not have told the plaintiff that his

lock-in was an act of retaliation for him filing a grievance because she would

have no way of knowing that a grievance had been filed unless he turned it in

to her. Dkt. No. 36 at ¶87. She wasn’t scheduled to work on June 23, 2017—

the day the plaintiff filed the grievance against the defendant about her failure

to deliver mail—so she could not have been the officer to whom the plaintiff

turned in the grievance. Id. at ¶¶ 38, 88. The plaintiff says Anderson knew

about the grievance because she talked to Stadler about it. Id. at ¶¶112, 114–

15.

      If Anderson encountered inmates “with anything unusual,” she would

make a notation concerning that encounter in her daybook. Id. at ¶116. A

daybook is a small notebook that Anderson keeps on her person for

documentation purposes. Id. at ¶117. If an inmate had complained to

Anderson that he or she was unjustly locked in and/or she believed any

retaliation occurred, she would have made this notation in her daybook. Id. at


                                        13
¶118. Anderson’s daybook entries for June 24, 2017 do not have any reference

to the plaintiff.7 Id. at ¶119.

III.   Discussion

       A.      Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

       A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

            (A) citing to particular parts of materials in the record,
            including depositions, documents, electronically stored
            information, affidavits or declarations, stipulations (including
            those made for purposes of the motion only), admissions,
            interrogatory answers, or other materials; or




7
 Paragraphs 93 through 101 of the defendant’s proposed findings of fact
recount minor rule violations the plaintiff incurred in 2018—the year after the
incident at issue. Dkt. No. 36 at ¶¶93-101. The fact that the plaintiff incurred
rule violations in the months after the events of June 23-25, 2017 is irrelevant,
and the court has not included the details of these allegations or considered
them in reaching its decision.
                                          14
           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.
Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.      First Amendment Retaliation

      To prove a retaliation claim, a plaintiff must show that he engaged in

activities protected by the First Amendment, that he “suffered a deprivation

that would likely deter First Amendment activity in the future[,]” and that the

First Amendment activity was “at least a motivating factor” in the defendant’s

decision to take a retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th

Cir. 2009) (quoting Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008)).

      The plaintiff alleges that he engaged in protected activity by filing a

grievance against the defendant for not passing out the mail. Filing a grievance

is a protected activity, but only if that grievance is not frivolous. Perez v.

Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015) (citing Thomson v. Washington,

362 F.3d 969, 971 (7th Cir.2004)). The plaintiff’s grievance was frivolous for

two reasons: first, there is no policy or rule that required the defendant to pass

out the mail when the plaintiff said she should. In fact, jail policy, which the

plaintiff attached to his brief, states that jail employees should distribute mail

within twenty-four hours after it is delivered to the floor, barring unusual

circumstances. Dkt. No. 45-1 at 32. The plaintiff asserted that he saw the mail


                                         15
sitting on the defendant’s desk around 9:00 a.m.; the jail log indicated that the

mail was distributed shortly after 8:00 p.m., les than twelve hours later. While

the plaintiff may not have been happy with the defendant’s failure to pass out

mail as soon he asked, he has not, and cannot, show that her failure to do so

constituted a violation of jail policy or rules.

      Second, the plaintiff has admitted that he suffered no harm from the

delay in passing out mail. In fact, he didn’t receive any mail that day, and

apparently wasn’t expecting any. Without harm, the plaintiff’s grievance was

frivolous. In Doyle v. Pasquino, 207 F. Appx. 713, 714–15 (7th Cir. 2006), the

Seventh Circuit found that the grievances underlying the plaintiff’s retaliation

claim were frivolous. The court explained, “Since the facts Doyle pleaded show

that he was not exercising a constitutionally protected right when he filed the

grievances that allegedly triggered the defendants’ retaliatory acts, his

pleadings undermine the validity of his claim.” The Seventh Circuit upheld the

district court’s decision to dismiss the claim. Id. at 715. Because frivolous

grievances are not activity protected by the First Amendment, the plaintiff

cannot show that his First Amendment rights were violated when the

defendant put him on a twenty-three-hour lock-in.

      Because the plaintiff has not established the first element of a First

Amendment retaliation claim, the plaintiff is not entitled to judgment as a

matter of law even if he and the defendant have genuine disputes on material

issues. The court will deny the plaintiff’s motions for summary judgment and

will grant summary judgment in favor of the defendant.


                                          16
IV.   Conclusion

      The court DENIES the plaintiff’s motions for summary judgment. Dkt.

Nos. 27 and 44.

      The court GRANTS the plaintiff’s request to dismiss the Doe defendants.

Dkt. No. 45.

      The court GRANTS the defendant’s motion for summary judgment. Dkt.

No. 34.

      The court ORDERS that this case is DISMISSED with prejudice. The

court will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).


                                         17
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 13th day of March, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       18
